Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 1 of 7 PageID #: 661




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE

  MARYVILLE BAPTIST CHURCH, INC., )
  et al.,                                )
                                         )
                 Plaintiffs,             )
                                         )
              v.                         )           Civil Action No. 3:20-cv-00278-DJH
                                         )
  ANDY BESHEAR, in his official capacity )
  as the Governor of the Commonwealth of )
  Kentucky,                              )
                                         )
                 Defendant.              )



                MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                MOTION TO DISSOLVE THE PRELIMINARY INJUNCTION
                        AND INJUNCTION PENDING APPEAL

         Defendant Governor Andy Beshear respectfully submits this Memorandum of Law in

  support of his Motion to Dissolve the Preliminary Injunction and Injunction Pending Appeal and

  to provide the Court with notice of supplemental legal authority that is dispositive of the First

  Amended Motion to Dismiss, filed May 12, 2020. The Supreme Court has issued intervening law

  clarifying that enjoining the mass gatherings order was improper.

         “When presented with a motion for a preliminary injunction, a district court considers

  four factors: (1) the plaintiffs' likelihood of success on the merits, (2) whether the plaintiffs could

  suffer irreparable harm without the injunction, (3) whether granting the injunction will cause

  substantial harm to others, and (4) the impact of the injunction on the public interest.” Golden v.

  Kelsey-Hayes Co., 73 F.3d 648, 653 (6th Cir. 1996). “Although no one factor is controlling, a

  finding that there is simply no likelihood of success on the merits is usually fatal.” O’Toole v.

  O’Connor, 802 F.3d 783, 788 (6th Cir. 2015) (quoting Gonzales v. Nat’l Bd. of Med. Examiners,
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 2 of 7 PageID #: 662




  225 F.3d 620, 625 (6th Cir. 2000)). A court retains jurisdiction to dissolve a preliminary

  injunction “[w]here ‘significant changes in the law or circumstances’ render the injunction no

  longer equitable. Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 414 (6th Cir. 2012).

          This Court initially denied Plaintiffs’ motion for a temporary restraining order, finding

  that the mass gatherings order did not discriminate against religious practice because it

  prohibited both secular and non-secular mass gatherings. (Doc. 9, PageID#: 224-25.) The Sixth

  Circuit disagreed. It held that Plaintiffs were likely to succeed under their First Amendment

  claims because the mass gatherings order “inexplicably applied to one group” but exempted

  “‘life-sustaining’ businesses” such as “law firms, laundromats, liquor stores, and gun shops[.]”

  Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610, 614 (6th Cir. 2020). The Sixth Circuit

  enjoined enforcement of the mass gatherings order to the extent it applied to drive-in church

  services. Id.

          Additionally, in a case that has now been consolidated with the instant case before the

  Sixth Circuit, for the same reasons set forth in Maryville Baptist, the Sixth Circuit issued an

  injunction pending the appeal of a denial of a preliminary injunction issued by a District Court in

  the Eastern District of Kentucky. Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020). With that

  guidance, this Court applied strict scrutiny to the mass gatherings order and issued the Plaintiffs’

  requests for a preliminary injunction and injunction pending appeal. (Doc. 35, PageID #: 578-

  79.)

          The Maryville Baptist and Roberts opinions are no longer good law, and therefore

  Plaintiffs no longer have any likelihood of success on the merits. On May 29, 2020, United

  States Supreme Court Chief Justice John Roberts, in a concurring Opinion in support of an Order

  denying a motion for injunctive relief, made clear that the mass gatherings order at issue in this



                                                   2
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 3 of 7 PageID #: 663




  case passes constitutional muster and should not be enjoined. South Bay United Pentecostal

  Church, et al. v. Newsom, No. 19A1044, 590 U.S. --- (May 29, 2020).1

          In South Bay United, like this case, the plaintiffs challenged a broad prohibition on mass

  gatherings that did not single out First Amendment protected activity. Id., at *1. The South Bay

  United case arose from several executive orders issued by Governor Newsom that are analogous

  to Kentucky’s mass gatherings order. Id. In particular, on March 19, 2020, Governor Newsom

  issued Executive Order N-33-20, ordering all individuals living in California to stay at home or

  their places of residence. Id. On May 7, 2020, Governor Newsom published a four-stage plan for

  reopening the state. Religious establishments could not reopen until the state progressed into

  stage 3, but offices, manufacturing, retail, groceries, and other services were allowed to open

  prior to stage 3. Further, California issued additional guidelines for religious organizations when

  they are allowed to open in stage 3, limiting attendance to 25% of building capacity or a

  maximum of 100 attendees.

          South Bay United filed suit, arguing that allowing certain entities to open prior to

  religious organizations violated the Free Exercise Clause of the First Amendment. Id. The

  District Court and the Ninth Circuit each denied South Bay’s request for preliminary injunctive

  relief. South Bay applied for an injunction to the United States Supreme Court, which also

  denied injunctive relief.

          The Supreme Court upheld the denial of the same injunctive relief Plaintiffs sought here

  because “[o]ur Constitution principally entrusts ‘[t]he safety and the health of the people’ to the



  1
    On the same day, the Court also denied an application by two churches in Chicago to enjoin Illinois’
  stay-at-home order. Elim Romanian Church, et al. v. Pritzker, Gov. of Illinois, 19A1046 (Order List 590
  U.S.) (U.S. May 29, 2020). Following that denial, the Seventh Circuit relied on South Bay United to
  affirm the lower court’s denial of the preliminary injunction sought by the Plaintiff churches. Elim
  Romanian Pentecostal Church v. Pritzker, --- F.3d ----, 2020 WL 3249062 (7th Cir. June 16, 2020).

                                                     3
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 4 of 7 PageID #: 664




  politically accountable officials of the States ‘to guard and protect.’” Id. (quoting Jacobson v.

  Massachusetts, 197 U. S. 11, 38 (1905).) In particular, the Supreme Court held that the

  California Order prohibiting mass gatherings “appear[ed]” to pass First Amendment review

  because it applied similar restrictions to “lectures, concerts, movie showings, spectator sports,

  and theatrical performances, where large groups of people gather in close proximity for extended

  periods of time,” while treating differently “only dissimilar activities, such as operating grocery

  stores, banks, and laundromats, in which people neither congregate in large groups nor remain in

  close proximity for extended periods.” Id., at *2.

          Moreover, the South Bay United Opinion explained the importance of providing leeway

  to executive officials responding to an emergency with evolving scientific data, and admonished

  the federal courts not to interfere with such decisions. As the Opinion explained, “[w]hen [state]

  officials ‘undertake[ ] to act in areas fraught with medical and scientific uncertainties,’ their

  latitude ‘must be especially broad.’” Id. (quoting Marshall v. United States, 414 U. S. 417, 427

  (1974).) Especially during an emergency, state officials “should not be subject to second-

  guessing by an ‘unelected federal judiciary,’ which lacks the background, competence, and

  expertise to assess public health and is not accountable to the people.” Id. (quoting Garcia v. San

  Antonio Metropolitan Transit Authority, 469 U. S. 528, 545 (1985).) In closing, Chief Justice

  Roberts wrote:

          That is especially true where, as here, a party seeks emergency relief in an
          interlocutory posture, while local officials are actively shaping their response to
          changing facts on the ground. The notion that it is “indisputably clear” that the
          Government’s limitations are unconstitutional seems quite improbable.

  Id., at *2-3.

          Chief Justice Roberts’ decision makes clear that the Sixth Circuit’s opinion on which this

  Court relied is no longer good law, because it is entirely permissible for state officials to treat


                                                     4
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 5 of 7 PageID #: 665




  laundromats and offices differently from places of mass gathering. Id. Importantly, both the

  plaintiffs and dissenters in South Bay United expressly relied upon the Sixth Circuit’s decisions

  concerning Governor Beshear’s Orders. But the Supreme Court, in a published opinion, has now

  explicitly spoken to the Sixth Circuit’s reasoning and rejected it as a basis for enjoining

  temporary public health measures addressing COVID-19.

         Since its issuance, courts continue to rely on South Bay United to uphold or deny

  enjoining state action in response to COVID-19. See e.g., Texas Democratic Party v. Abbott, ---

  F.3d ---, 2020 WL 2982937 (5th Cir. June 4, 2020); Talleywhacker, Inc. v. Cooper, --- F.Supp.3d

  ---, 2020 WL 3051207 (E.D.N.C. June 8, 2020); Elkhorn Baptist Church v. Brown, --- P.3d ---,

  2020 WL 3116543 (Or. 2020); Christian Cathedral v. Pan, 2020 WL 3078072 (N.D.Cal. June

  10, 2020); Professional Beauty Fed. of California v. Newsom, 2020 WL 3056126 (C.D.Cal. June

  8, 2020); Altman v. County of Santa Clara, --- F.Supp.3d ----, 2020 WL 2850291 (N.D.Cal June

  2, 2020); Calvary Chapel Lone Mountain v. Sisolak, --- F.Supp.3d ----, 2020 WL 3108716

  (D.Nev. June 11, 2020); High Plains Harvest Church v. Polis, 2020 WL 3263902 (D.Colo. June

  16, 2020); League of Ind. Fitness Facilities and Trainers, Inc. v. Whitmer, --- F.Supp.3d ----,

  2020 WL 3421229 (W.D.Mich. June 19, 2020).

         Plaintiffs raise the same claims here. Like California’s order, Kentucky’s Mass

  Gatherings Order meets this standard because it applied “[s]imilar or more severe restrictions . . .

  to comparable secular gatherings[.]” Id. at *2. And like the California Governor, Governor

  Beshear should be afforded broad latitude to craft temporary emergency public health measures

  to respond to COVID-19. The majority thus rejected the reasoning of the Sixth Circuit in

  reaching its decision.




                                                    5
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 6 of 7 PageID #: 666




          The other factors – as they did before – weigh heavily towards dissolving the injunctions.

  Just last week, an outbreak of 17 cases of COVID-19 occurred at a central Kentucky church that

  began holding in-person services on May 13, 2020.2 And now, the Supreme Court has

  recognized that the public interest is served by providing governors with broad latitude to craft

  responses to public health emergencies.

          Based on the reasons set forth in the First Amended Motion to Dismiss and for the

  reasons in Chief Justice Roberts’ well-reasoned Opinion, the injunctions should be dissolved and

  this case should be dismissed. Importantly, the Court should dissolve the injunctions even though

  faith-based organizations are now permitted to open in the Commonwealth and the case is moot,

  because it is essential that this Court restore the leeway that our federal system provides to

  democratically elected state officials during an emergency. “The essence of our federal system

  is that within the realm of authority left open to them under the Constitution, the States must be

  equally free to engage in any activity that their citizens choose for the common weal . . . .”

  Garcia, 469 U.S. at 546. See also Younger v. Harris, 401 U.S. 37, 44 (1971) (“‘Our Federalism’

  . . . is a system in which there is sensitivity to the legitimate interests of both State and National

  Governments, and in which the National Government, anxious though it may be to vindicate and

  protect federal rights and federal interests, always endeavors to do so in ways that will not

  unduly interfere with the legitimate activities of the States.”). In the event the disease returns in

  force, or some other emergency arises, it is essential that Governor Beshear and other state

  officials be able to respond promptly and with the latitude afforded to them by our federalist




  2
   Alex Acquisto, This Central Kentucky church reopened on May 10 and became a Covid-19 hot spot,
  Lexington Herald-Leader, June 5, 2020 (last visited June 8, 2020).


                                                     6
Case 3:20-cv-00278-DJH-RSE Document 46-1 Filed 06/29/20 Page 7 of 7 PageID #: 667




  system. State officials must be able to respond to this evolving public health emergency without

  second-guessing by the federal courts.

         Beyond dissolving the injunctions, the Court should also dismiss Plaintiffs’ claims for the

  reasons set forth in the First Amended Motion to Dismiss and the reasons set forth in South Bay

  United. This intervening law by the Supreme Court makes clear that Plaintiffs cannot prevail on

  their claims under the First Amendment.



                                               Respectfully submitted,
                                               /s/ Taylor Payne
                                               La Tasha Buckner
                                               General Counsel
                                               S. Travis Mayo
                                               Chief Deputy General Counsel
                                               Taylor Payne
                                               Deputy General Counsel
                                               Laura Tipton
                                               Deputy General Counsel
                                               Marc Farris
                                               Deputy General Counsel
                                               Office of the Governor
                                               700 Capitol Avenue, Suite 106
                                               Frankfort, KY 40601
                                               (502) 564-2611
                                               LaTasha.Buckner@ky.gov
                                               travis.mayo@ky.gov
                                               taylor.payne@ky.gov
                                               laurac.tipton@ky.gov
                                               marc.farris@ky.gov

                                               Counsel for Governor Andy Beshear




                                                  7
